       Case 4:21-mj-00018-HBB Document 5 Filed 01/25/21 Page 1 of 6 PageID #: 14


                                                                                                                         F=-1                      '
                                                                                   J . \//L;,_
                                                                                                                    JA./\/le:s      L 1:2 0        i


=A=0=9=8=(Re=v=.=12=/l=l)=Ap=p=e=aran=ce=B=o=nd==================;::========~iFli;=:;;;::;;:::='=CLE:RI( l
                                                                                                                              .JAN 25 2021         ,
                                   UNITED STATES DISTRICT COURT                                                    U.S. DISTR
                                                                  for the                                         WEST'N D ICT COURT
                                                   Western District ofKentucky                                          . IST. KENTUCl(y
                United States of America                              )
                              V.                                      )
                                                                      )        Case No. 4:21mj-1 8-HBB
                  JORDAN T. REVLETT                                   )
                          Defendant                                   )

                                                       APPEARANCE BOND

                                                       Defendant's Agreement
I~  \....li)a:la,o .T l<e:v ~tt-                                (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             ( X )       to comply with all conditions set forth mthe Order Setting Conditions of Release.

                                                              Type of Bond
(    ) (1) This is a personal recognizance bond.

( X ) (2) This is an unsec.u red bond of$ ~-'------
                                          2S,OOO.OO - - -- - --
(    ) (3) This is a secured bond of$ _ _ _ __ _ _ _ _ _ , secured by:

       (    ) (a) $ _ _ _ __ _ __ , in cash deposited with the court.

       (    ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
               (describe the cash or other property, includingclaims on it - such as .a lien, mortgage, or loan - and attach proof of
               ownership and value):



               If this bond is secured by r eal property, documents to protect the secured interest may be filed ofrecord.

       (    ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):                 i'
                                                                                                                                              I
                                                                                                                                              i
                                                                                                                                              !
                                                                                                                                              I
                                                 Forfeiture or Release of the Bond

Foifeiture of the Bond, This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
        Case 4:21-mj-00018-HBB Document 5 Filed 01/25/21 Page 2 of 6 PageID #: 15




                                                                                                                                Page2

AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a -sentence.

                                                              Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:
          (1)          all owners of the property securing this appearance bond are included on the bond;
          (2)          the property is not subject to claims, except as described above; and
          (3)          I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                       while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
ofrelease set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant - and each surety - decl~e under penalty ofperjwythat this infonnation is true. (See 28 U.S.C. § 1746.)


Date:    I/I 2~{L \                                                                         Defendant's signature



                    Surety/property owner - printed riame                         Surety/property owner - signature and date



                    Surety/property owner - printed name                          Surety/property owner - signature and date



                    Surety/property owner- printed name                           Surety/property owner- signature and date




                                                                     CLERK OF COURT



                                                                  ~ $~
Approved.       /         /

Date: ~
        Case 4:21-mj-00018-HBB Document 5 Filed 01/25/21 Page 3 of 6 PageID #: 16



AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                    Page 1 of   4   Pages



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Western District of Kentucky


                    United States of America                             )
                                  V.                                     )
                                                                         )        Case No. 4:21mj-1 8-HBB
                     JORDAN T. REVLETT                                   )
                              Defendant
                                                                         )

                                       ORDER SETTINGCONDffiONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on i:elease.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:               U.S. District Court, Washington, DC, via Zoom
                                                                                          Place
       Zoom information will be provided by Washington, DC District Court

      on                                                             2/8/2021 1:00 pm
                                                                        Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
              Case 4:21-mj-00018-HBB Document 5 Filed 01/25/21 Page 4 of 6 PageID #: 17




AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                  Page _2_ of £ Pages

                                                  ADDITIONALCONDIDONSOFRELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( 0)    (6) The defendant is placed in the custody of:
            Person or organization
            Address (only ifabove is an organization)
            City and state - - - - - - - -- - - - - - - - ~ - - - - -                                     Tel. No. _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) :use every effort to assure the defendant's app\!arance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                         Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                      Custodian                                     Date
( ~l) (7) The defendant must:
       (@) (a) submit to supervision by and report for supervision to the _u_n_ite_d_S_ta_te_s_P_ro_b_ati_·o_n_O_ffi_ce_·_ _ _ _ _ _ _ _ __
                   telephone number         502-79.1-2038       , no later than _1_12_s1_20_2_1_v_ia_p_ho_n_e_ _ _ _ _ __
       ( D ) (b)   continue or actively seek employment.
       (D) (c)     continue or start an education program.
       (D ) (d)    surrender any passport to:
       (D ) (e)    not obtain a passport or other international travel document.
       ( 0 ) (f)   abide by·the following restrictions on personal association, residence, or travel: Western District of KY and travel to DC for Court purposes

       (D )  (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                 including:
       (D ) (h) get medical or psychiatric treatment:
       (D ) (i) return to custody each _____ at _ _ _ o'clock after being released at _____ o'clock for employment, schooling,
                 or the following pwposes:
       (D ) (j) maintain residence at a halfway house or community corrections center, as the·pretrial services office or supervising officer considers
         __J     necessary.
       (IIJ) (k) not possess a firearm, destructive device, or other weapon.
       (D ) (I) not use alcohol ( D ) at all ( D ) excessively.
       (D ) (m) not use or unlawfully possess a narcotic drug or other controll~d substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                 medical practitioner.
       (0) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing mafbe used with
                 random frequency and may inciude urine testing; the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                 prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and ·accuracy
                 of prohibited substance screening or testing;
       ( D) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                 supervising officer.
       (D ) (p) This form oflocation monitoring shall be utilized to monitor the following restriction oil the defendant's movement in the community as
                 well as other court-imposed conditions ofrelease.
                 ( D ) (i) Curfew. You are restricted tci your residence every day from               to        or as directed by the supervising officer.
                 ( D ) (ii) Home Detention. Y<iu are restricted to your residence at all times except for employment; education; religious services;
                             medical, substance abuse; or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                             activities as pre-apprQved by the supervising officer.
                 ( D ) (iii) Home Incarceration. YOI!- are restricted to your residence at all times except for medical necessities and cout:t appearances
                             or other activities specifically approyed by the Court
       (D ) (q) submit to location monitoring-as directed by the pretrial services office or super.vising officer and comply with all of the program
                 requirements and instructions provided.
                 (0) Yoµ must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                        supervising .officer;
                 ( 0 ) You must comply with the technology requirements and the form of Location Monitoring as indicated below.
                 (0 ) Location Monitoring Equipment To Be Used:
                        (0) Location monitoring technology at the discretion of the officer
                        (0) Radio Frequency (RF) Monitoring
                        (0) Actiye GPS MonitQring
                        (0) Voice Recognition
       ( 0 ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforceme11tpersonnel, including
                 arrests, questioning, or traffic stops.
       ( 0 ) (s) The defendant shall contribute to the United States Probation Office's cost of services rendered based upon his/her ability to pay as
                 reflected in his/her monthly cash flow as it relates to the cout:t-approved sliding scale fee.
    Case 4:21-mj-00018-HBB Document 5 Filed 01/25/21 Page 5 of 6 PageID #: 18




( x ) (t) Not go on premises of United States Capitol or any state capitol



( x ) (u) Not participate in any public rally or protest



(   ) (v) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         Case 4:21-mj-00018-HBB Document 5 Filed 01/25/21 Page 6 of 6 PageID #: 19



AO 199C (Rev. 09/08) Advice of Penalties                                                                    Page     4      of   4     Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWJNG PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in priso~, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attemptto retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimida.tion are
significantly more serious if they involve a killing or attempted killing.
       If; after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and aciditionai punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or inore -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or impriSoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term ofimprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender ip.ay result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

      I acknowledge that I am the defendant.in this case and that I am aware of the conditions of release, I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                         Defendant's Signature



                                                                                          ~       ndState



                                                   Directions to the United States Marshal

( al') The defendant is ORDERED i:eleased after processing.
(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.


Date:   -------'--'J,/2
                     ~t -+-+
                         d,.-""-"/_ _




                     DISTRIBUTION:         COURT    DEFENDANT    PRETRIAL SERVICE       U.S. ATTORNEY        U.S. MARSHAL
